PER CURIAM.
On motion of counsel f'or appellants and pursuant to stipulation of counsel, it is ordered and adjudged that this cause be docketed in this court, and that this appeal be, and the same is hereby, dismissed without costs to either party, that each party pay his own costs in this court and in the court below, and that the bond for damages executed by appellants and surety thereon be canceled, and the liability of the obligators discharged. It is further ordered that the mandate of this court in this cause issue forthwith.